COURT OF APPEALS
SANDEE BRYAN MARION                   FOURTH COURT OF APPEALS DISTRICT                    KEITH E. HOTTLE
  CHIEF JUSTICE                         CADENA-REEVES JUSTICE CENTER                      CLERK OF COURT
KAREN ANGELINI                             300 DOLOROSA, SUITE 3200
MARIALYN BARNARD                         SAN ANTONIO, TEXAS 78205-3037
REBECA C. MARTINEZ                     WWW.TXCOURTS.GOV/4THCOA.ASPX                          TELEPHONE
PATRICIA O. ALVAREZ                                                                         (210) 335-2635
LUZ ELENA D. CHAPA
JASON PULLIAM                                                                              FACSIMILE NO.
  JUSTICES                                                                                  (210) 335-2762


                                              August 5, 2015


       Nathan Morey                                                Jorge G. Aristotelidis
       101 West Nueva, 3rd Floor, Suite 370                        Aristotelidis & Moore
       San Antonio, TX 78205                                       310 S. St. Mary's St. #1830
       * DELIVERED VIA E-MAIL *                                    San Antonio, TX 78205
                                                                   * DELIVERED VIA E-MAIL *
       Andrew Warthen
       Paul Elizondo Tower
       101 W. Nueva St.
       San Antonio, TX 78205
       * DELIVERED VIA E-MAIL *


       RE:    Court of Appeals Number:    04-14-00374-CR
              Trial Court Case Number:    2013CR6881
              Style:                      Luis Arnaldo Baez v. The State of Texas


       Dear Counsel:

              The above cause has been set for formal submission ON BRIEFS ONLY before this
       Court on Wednesday, September 2, 2015, before a panel consisting of Chief Justice Sandee
       Bryan Marion, Justice Karen Angelini, and Justice Jason Pulliam.

                                                         Very truly yours,
                                                         KEITH E. HOTTLE, CLERK

                                                         ____________________________
                                                         Cynthia A. Martinez
                                                         Deputy Clerk, Ext. 53853